           Case 1:20-cv-00220-DCN Document 4 Filed 07/23/20 Page 1 of 17




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 DARRELL A. DEMOTTE,
                                               Case No. 1:20-cv-00220-DCN
                      Plaintiff,
                                               INITIAL REVIEW ORDER BY
        v.                                     SCREENING JUDGE

 JAY CHRISTIANSON; RONA
 SIEGERT; CORIZON, LLC; FRANK
 FLETCHER; ASHLEY CANO; MR.
 GRANT; CHRIS JOHNSON; DR.
 MIGLIORI; JOHN and JANE DOES;
 UNKNOWN ISCC OFFICIALS 1-10;
 and UNKNOWN CORIZON
 MEDICAL STAFF 1-10,

                      Defendants.


       The Clerk of Court conditionally filed Plaintiff Darrell A. Demotte’s Complaint as

a result of Plaintiff’s status as an inmate. The Court now reviews the Complaint to

determine whether it should be summarily dismissed in whole or in part under 28 U.S.C.

§ 1915A. Having reviewed the record, and otherwise being fully informed, the Court enters

the following Order directing Plaintiff to file an amended complaint if Plaintiff intends to

proceed.

1.     Screening Requirement

       The Court must review complaints filed by prisoners seeking relief against a

governmental entity, or an officer or employee of a governmental entity, to determine

whether summary dismissal is appropriate. The Court must dismiss a complaint or any



INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:20-cv-00220-DCN Document 4 Filed 07/23/20 Page 2 of 17




portion thereof that states a frivolous or malicious claim, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. 28 U.S.C. § 1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[D]etailed

factual allegations” are not required, but a plaintiff must offer “more than ... unadorned,

the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal quotation marks

omitted). If the facts pleaded are “merely consistent with a defendant’s liability,” or if there

is an “obvious alternative explanation” that would not result in liability, the complaint has

not stated a claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation

marks omitted). And, a court is not required to comb through a plaintiff’s exhibits or other

filings to determine if the complaint states a plausible claim.

3.     Factual Allegations

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction

(“IDOC”), currently incarcerated at the Idaho State Correctional Center (“ISCC”). Plaintiff

suffers from pain in his right hip. Before Plaintiff was incarcerated, Dr. Meirs Johnson—

who had previously performed surgery on some of Plaintiff’s other joints—recommended

surgery for Plaintiff’s hip. Plaintiff later went to prison. Compl., Dkt. 1, at 4.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
          Case 1:20-cv-00220-DCN Document 4 Filed 07/23/20 Page 3 of 17




       Once incarcerated, Plaintiff sought medical treatment from Corizon, the private

company that provides medical treatment to Idaho inmates under contract with the IDOC.

Plaintiff informed unidentified Corizon medical providers that Dr. Johnson had

recommended hip surgery. Id. Plaintiff does not state how much time passed before he

initially saw a provider, but he alleges that Defendant Dr. Migliori “finally” evaluated his

hip and prescribed two medications for Plaintiff: Tramadol and T-4 with codeine. Id.

       Plaintiff later became confined to a wheelchair as a result of his hip pain. Two years

later, no medical provider with Corizon has recommended or authorized hip surgery for

Plaintiff. Id.

       Some unidentified defendants told Plaintiff they had not received Dr. Johnson’s

files, perhaps as a means to explain why there was a delay in treatment. However,

Defendants Migliori and Grant showed Plaintiff those very records in November 2018, so

by that time, at the latest, Corizon providers knew that Dr. Johnson had recommended

surgery. Id.

       Plaintiff continues to suffer from hip pain, as well as bed-sores, hemorrhoids,

depression, mental duress, and muscle atrophy—apparently as a result of being in a

wheelchair. Plaintiff also alleges that the pain medication has become less effective at

managing his pain over time and that he has become addicted to it. Id. at 5.

       Plaintiff asserts claims under (1) the Eighth Amendment to the United States

Constitution, (2) the Americans with Disabilities Act (“ADA”) 42 U.S.C. § 12101 et seq.;

and (3) Idaho state law.

4.     Discussion


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:20-cv-00220-DCN Document 4 Filed 07/23/20 Page 4 of 17




       Plaintiff has not alleged sufficient facts to proceed with the Complaint. The Court

will, however, grant Plaintiff 60 days to amend the Complaint. Any amended complaint

should take into consideration the following.

       A.     Section 1983 Claims

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). To be

liable under § 1983, “the defendant must possess a purposeful, a knowing, or possibly a

reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472 (2015). Negligence

is not actionable under § 1983, because a negligent act by a public official is not an abuse

of governmental power but merely a “failure to measure up to the conduct of a reasonable

person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Prison officials and prison medical providers generally are not liable for damages

in their individual capacities under § 1983 unless they personally participated in the alleged

constitutional violations. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see also Iqbal,

556 U.S. at 677 (“[E]ach Government official, his or her title notwithstanding, is only liable

for his or her own misconduct.”). Section 1983 does not allow for recovery against an

employer or principal simply because an employee or agent committed misconduct. Taylor,

880 F.2d at 1045.

       However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if there

exists ... a sufficient causal connection between the supervisor’s wrongful conduct and the


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
         Case 1:20-cv-00220-DCN Document 4 Filed 07/23/20 Page 5 of 17




constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting

Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A plaintiff can establish this causal

connection by alleging that a defendant (1) “set[] in motion a series of acts by others”; (2)

“knowingly refus[ed] to terminate a series of acts by others, which [the supervisor] knew

or reasonably should have known would cause others to inflict a constitutional injury”; (3)

failed to act or improperly acted in the training, supervision, or control of his subordinates”;

(4) “acquiesc[ed] in the constitutional deprivation”; or (5) engag[ed] in “conduct that

showed a reckless or callous indifference to the rights of others.” Id. at 1205–09.

       To bring a § 1983 claim against a municipality (local governmental entity) or a

private entity performing a government function, a plaintiff must allege that the execution

of an official policy or unofficial custom inflicted the injury of which the plaintiff

complains, as required by Monell v. Department of Social Services of New York, 436 U.S.

658, 694 (1978). See also Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012)

(applying Monell to private entities performing a government function). Under Monell, the

requisite elements of a § 1983 claim against a municipality or private entity performing a

state function are the following: (1) the plaintiff was deprived of a constitutional right; (2)

the municipality or entity had a policy or custom; (3) the policy or custom amounted to

deliberate indifference to plaintiff’s constitutional right; and (4) the policy or custom was

the moving force behind the constitutional violation. Mabe v. San Bernardino Cnty., 237

F.3d 1101, 1110–11 (9th Cir. 2001). Further, a municipality or private entity performing a

state function “may be held liable under § 1983 when the individual who committed the

constitutional tort was an official with final policy-making authority or such an official


INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
          Case 1:20-cv-00220-DCN Document 4 Filed 07/23/20 Page 6 of 17




ratified a subordinate’s unconstitutional decision or action and the basis for it.” Clouthier

v. County of Contra Costa, 591 F.3d 1232, 1250 (9th Cir. 2010), overruled in part on other

grounds by Castro v. Cty. of Los Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc).

         An unwritten policy or custom must be so “persistent and widespread” that it

constitutes a “permanent and well settled” practice. Monell, 436 U.S. at 691 (quoting

Adickes v. S.H. Kress & Co., 398 U.S. 144, 167–168 (1970)). “Liability for improper

custom may not be predicated on isolated or sporadic incidents; it must be founded upon

practices of sufficient duration, frequency and consistency that the conduct has become a

traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir.

1996).

         A claim that a supervisor or training official failed to adequately train subordinates

ordinarily requires that, “in light of the duties assigned to specific officers or employees[,]

the need for more or different training [was] so obvious, and the inadequacy so likely to

result in the violation of constitutional rights, that the [supervisor or training official] can

reasonably be said to have been deliberately indifferent to the need.” City of Canton v.

Harris, 489 U.S. 378, 390 (1989). That is, to maintain a failure-to-train claim, a plaintiff

must allege facts showing a “pattern of violations” that amounts to deliberate indifference.

Connick v. Thompson, 563 U.S. 51, 72 (2011).

         Likewise, “a failure to supervise that is sufficiently inadequate may amount to

deliberate indifference” that supports a § 1983 claim, but there generally must be a pattern

of violations sufficient to render the need for further supervision obvious. Dougherty v.

City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (internal quotation marks omitted). That


INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
         Case 1:20-cv-00220-DCN Document 4 Filed 07/23/20 Page 7 of 17




is, if a supervisory or training official had “knowledge of the unconstitutional conditions”

through such a pattern of violations—including knowledge of the “culpable actions of his

subordinates”—yet failed to act to remedy those conditions, that official can be said to have

acquiesced “in the unconstitutional conduct of his subordinates” such that a causal

connection between the supervisor and the constitutional violation is plausible. Starr, 652

F.3d at 1208.

       Plaintiff asserts his § 1983 claims under the Eighth Amendment, which protects

prisoners against cruel and unusual punishment. To state a claim under the Eighth

Amendment, prisoners must plausibly allege that they are “incarcerated under conditions

posing a substantial risk of serious harm,” or that they have been deprived of “the minimal

civilized measure of life’s necessities” as a result of the defendants’ actions. Farmer v.

Brennan, 511 U.S. 825, 834 (1994) (internal quotation marks omitted). An Eighth

Amendment claim requires the plaintiff to satisfy both (1) an objective standard, “that the

deprivation was serious enough to constitute cruel and unusual punishment,” and (2) a

subjective standard, that the defendant acted with “deliberate indifference.” Snow v.

McDaniel, 681 F.3d 978, 985 (9th Cir. 2012), overruled in part on other grounds by

Peralta v. Dillard, 744 F.3d 1076 (9th Cir. 2014) (en banc).

       The Eighth Amendment includes the right to adequate medical and mental health

treatment in prison. Prison officials or prison medical providers can be held liable if their

“acts or omissions [were] sufficiently harmful to evidence deliberate indifference to serious

medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976).




INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
          Case 1:20-cv-00220-DCN Document 4 Filed 07/23/20 Page 8 of 17




         Regarding the objective standard for prisoners’ medical care claims, “society does

not expect that prisoners will have unqualified access to health care.” Hudson v. McMillian,

503 U.S. 1, 9 (1992). Therefore, “deliberate indifference to medical needs amounts to an

Eighth Amendment violation only if those needs are ‘serious.’” Id. The Ninth Circuit has

defined a “serious medical need” in the following ways:

               failure to treat a prisoner’s condition [that] could result in
               further significant injury or the unnecessary and wanton
               infliction of pain[;] ... [t]he existence of an injury that a
               reasonable doctor or patient would find important and worthy
               of comment or treatment; the presence of a medical condition
               that significantly affects an individual’s daily activities; or the
               existence of chronic and substantial pain ....

McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (internal citations omitted),

overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en

banc).

         As to the subjective standard, “deliberate indifference entails something more than

mere negligence, [but] is satisfied by something less than acts or omissions for the very

purpose of causing harm or with knowledge that harm will result.” Farmer, 511 U.S. at

835. A prison official or prison medical provider acts with “deliberate indifference...only

if the [prison official or provider] knows of and disregards an excessive risk to inmate

health and safety.” Gibson v. Cnty. of Washoe, 290 F.3d 1175, 1187 (9th Cir. 2002)

(internal quotation marks omitted), overruled on other grounds by Castro v. Cty. of Los

Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc). “Under this standard, the prison official

must not only ‘be aware of facts from which the inference could be drawn that a substantial




INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
         Case 1:20-cv-00220-DCN Document 4 Filed 07/23/20 Page 9 of 17




risk of serious harm exists,’ but that person ‘must also draw the inference.’” Toguchi v.

Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (quoting Farmer, 511 U.S. at 837).

       In the medical context, deliberate indifference can be “manifested by prison doctors

in their response to the prisoner’s needs or by prison guards in intentionally denying or

delaying access to medical care or intentionally interfering with the treatment once

prescribed.” Estelle, 429 U.S. at 104-05 (footnotes omitted). Medical malpractice or

negligence does not support a cause of action under the Eighth Amendment, Broughton v.

Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per curiam), and a delay in medical

treatment does not violate the Eighth Amendment unless that delay causes further harm,

McGuckin, 974 F.2d at 1060. Additionally, there is no constitutional right to an outside

medical provider of one’s own choice. See Roberts v. Spalding, 783 F.2d 867, 870 (9th Cir.

1986) (“A prison inmate has no independent constitutional right to outside medical care

additional and supplemental to the medical care provided by the prison staff within the

institution.”).

       “If a [prison official] should have been aware of the risk, but was not, then the

[official] has not violated the Eighth Amendment, no matter how severe the risk.” Gibson,

290 F.3d at 1188. If medical personnel have been “consistently responsive to [the inmate’s]

medical needs,” and the plaintiff has not shown that the medical personnel had “subjective

knowledge and conscious disregard of a substantial risk of serious injury,” there has been

no Eighth Amendment violation. Toguchi, 391 F.3d at 1061.

       Differences in judgment as to appropriate medical diagnosis and treatment between

an inmate and prison medical providers—or, for that matter, between medical providers—


INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
        Case 1:20-cv-00220-DCN Document 4 Filed 07/23/20 Page 10 of 17




are not enough to establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240,

242 (9th Cir. 1989). “[T]o prevail on a claim involving choices between alternative courses

of treatment, a prisoner must show that the chosen course of treatment ‘was medically

unacceptable under the circumstances,’ and was chosen ‘in conscious disregard of an

excessive risk’ to the prisoner’s health.” Toguchi, 391 F.3d at 1058 (alteration omitted)

(quoting Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)). Stated another way, a

plaintiff must plausibly allege that medical providers chose one treatment over the

plaintiff’s preferred treatment “even though they knew [the plaintiff’s preferred treatment]

to be medically necessary based on [the plaintiff’s] records and prevailing medical

standards.” Norsworthy v. Beard, 87 F. Supp. 3d 1104, 1117 (N.D. Cal. 2015).

       Non-medical prison personnel generally are entitled to rely on the opinions of

medical professionals with respect to the medical treatment of an inmate. However, if “a

reasonable person would likely determine [the medical treatment] to be inferior,” the fact

that an official is not medically trained will not shield that official from liability for

deliberate indifference. Snow, 681 F.3d at 986 (internal quotation marks omitted); see also

McGee v. Adams, 721 F.3d 474, 483 (7th Cir. 2013) (stating that non-medical personnel

may rely on medical opinions of health care professionals unless “they have a reason to

believe (or actual knowledge) that prison doctors or their assistants are mistreating (or not

treating) a prisoner”) (internal quotation marks omitted).

       A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting the elements of each claim and must allege




INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
        Case 1:20-cv-00220-DCN Document 4 Filed 07/23/20 Page 11 of 17




facts showing a causal link between each defendant and Plaintiff’s injury or damage.

Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at 679.

       Plaintiff’s only allegations against individual Defendants are the following: (1) Dr.

Migliori initially prescribed medication instead of recommending surgery, thereby

disagreeing with Dr. Johnson’s recommendation; and (2) Dr. Migliori and Mr. Grant

confirmed that Corizon providers had received Plaintiff’s files from Dr. Johnson by

November 2018, yet Plaintiff was still not recommended for hip surgery. Neither of these

allegations states a plausible Eighth Amendment claim.

       Dr. Migliori’s decision to prescribe pain mediation instead of surgery does not

plausibly suggest that Dr. Migliori knew of a substantial risk of serious harm to Plaintiff,

if surgery were not performed, yet disregarded that risk. The same is true with respect to

the providers who reviewed Dr. Johnson’s files. Rather, Plaintiff’s allegations show only

that Dr. Migliori—and perhaps Mr. Grant—disagreed with Dr. Johnson’s surgical

recommendation at the time, which is insufficient to state a colorable claim of

constitutionally inadequate medical treatment. See Toguchi, 391 F.3d at 1058; Norsworthy,

87 F. Supp. 3d at 1117.

       Plaintiff’s remaining allegations simply group Defendants together, without linking

any particular action to any particular Defendant. For example, Plaintiff states that the

“Corizon Defendants” or the “ISCC Prison Administration Defendants” refused him

surgery and, therefore, are violating the Eighth Amendment. See Compl. at 6–7. But this

generalized type of allegation is insufficient to establish that any particular Defendant

deliberately disregarded a substantial risk to Plaintiff’s health. Nor does it plausibly suggest


INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
          Case 1:20-cv-00220-DCN Document 4 Filed 07/23/20 Page 12 of 17




that the denial of Plaintiff’s surgery was the result of a policy or custom of Corizon, rather

than the independent medical decisions made by individual medical providers.

         Plaintiff should keep the above standards in mind if he files an amended complaint.

         B.    ADA Claims

         Plaintiff also asserts claims under the ADA, which generally prohibits

discrimination on the basis of an individual’s disability. Title II of the ADA applies to an

“individual with a disability who, with or without reasonable modifications to rules,

policies, or practices . . . meets the essential eligibility requirements for the receipt of

services or the participation in programs or activities provided by a public entity.” 42

U.S.C. § 12131(2). Title II extends to prison inmates who are deprived of the benefits of

participation in prison programs, services, or activities because of a disability. See Pa.

Dep’t of Corr. v. Yeskey, 524 U.S. 206, 211 (1998).

         In order to proceed with an ADA claim, Plaintiff must plausibly allege (1) that he

has a disability; (2) that he is otherwise qualified to participate in or receive a public entity’s

services, programs, or activities; (3) that he was denied the benefits of those services,

programs, or activities, or was otherwise discriminated against by the public entity; and (4)

that such exclusion, denial of benefits, or discrimination was by reason of his disability.

See Weinreich v. Los Angeles Cnty. Metro. Transp. Auth., 114 F.3d 976, 978 (9th Cir.

1997).

         By statutory definition, a Title II ADA claim must be brought against the state or

state entity. See United States v. Georgia, 546 U.S. 151, 159 (2006) (holding that Title II

of the ADA validly abrogates Eleventh Amendment immunity for states for conduct that


INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
        Case 1:20-cv-00220-DCN Document 4 Filed 07/23/20 Page 13 of 17




actually violates the Fourteenth Amendment); Vinson v. Thomas, 288 F.3d 1145, 1156 (9th

Cir. 2002) (“[A] plaintiff cannot bring an action under 42 U.S.C. § 1983 against a State

official in her individual capacity to vindicate rights created by Title II of the ADA or

section 504 of the Rehabilitation Act.”); compare Miranda B. v. Kitzhaber, 328 F.3d 1181,

1187-88 (9th Cir. 2003) (per curiam) (holding that Title II’s statutory language does not

prohibit a plaintiff from requesting injunctive action against state officials in their official

capacities). Claims against individuals asserted under the ADA are treated as official

capacity claims because no individual capacity claims exist under the statute. See, e.g.,

Becker v. Oregon, 170 F. Supp. 2d 1061, 1066 (D. Or. 2001).

       Under the ADA, the governmental entity is required to “make reasonable

modifications in policies, practices, or procedures when the modifications are necessary to

avoid discrimination on the basis of disability, unless the public entity can demonstrate that

making the modifications would fundamentally alter the nature of the service, program, or

activity.” 28 C.F.R. § 35.130(b)(7). “The ADA does not require perfect parity among

programs offered by various facilities that are operated by the same umbrella institution.

But an inmate cannot be categorically excluded from a beneficial prison program based on

his or her disability alone.” Pierce v. Cnty. of Orange, 526 F.3d 1190, 1221 (9th Cir. 2008).

       Plaintiff has not alleged any facts that would support a claim under the ADA.

Plaintiffs states that he is disabled, but he points to no action on the part of any Defendant

that constitutes discrimination on account of that disability. The ADA is not a remedy for

inadequate medical treatment. See Simmons v. Navajo County, Ariz., 609 F.3d 1011, 1022

(9th Cir. 2010) (citing Bryant v. Madigan, 84 F.3d 246, 249 (7th Cir. 1996) (“The ADA


INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
        Case 1:20-cv-00220-DCN Document 4 Filed 07/23/20 Page 14 of 17




does not create a remedy for medical malpractice.”)). Thus, Plaintiff should omit his ADA

claims from any amended complaint.

       C.     State Law Claims

       In addition to § 1983 claims, Plaintiff asserts state law claims of negligence. See

Compl. at 7. Because the Complaint fails to state a federal claim upon which relief may be

granted, the Court declines to exercise supplemental jurisdiction over Plaintiff’s state law

claims. See 28 U.S.C. § 1367(c). If Plaintiff is allowed to proceed on a federal claim in an

amended complaint, and if the amended complaint asserts a plausible state law claim, the

Court will reconsider the issue of supplemental jurisdiction.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 14
        Case 1:20-cv-00220-DCN Document 4 Filed 07/23/20 Page 15 of 17




5.     Standards for Amended Complaint

       If Plaintiff chooses to amend the Complaint, Plaintiff must demonstrate how the

actions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

Ellis v. Cassidy, 625 F.2d 227, 229 (9th Cir. 1980), abrogated on other grounds by Kay v.

Ehler, 499 U.S. 432 (1991). Plaintiff must also allege a sufficient causal connection

between each defendant’s actions and the claimed deprivation. Taylor, 880 F.2d at 1045;

Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). “Vague and conclusory allegations of

official participation in civil rights violations are not sufficient to withstand a motion to

dismiss” or to survive screening under 28 U.S.C. § 1915A. Ivey v. Bd. of Regents of Univ.

of Alaska, 673 F.2d 266, 268 (9th Cir. 1982); see also Iqbal, 556 U.S. at 678 (“Nor does a

complaint suffice if it tenders naked assertions devoid of further factual enhancement.”

(internal quotation marks and alteration omitted)).

       Rather, for each cause of action against each defendant, Plaintiff must state the

following: (1) the name of the person or entity that caused the alleged deprivation of

Plaintiff’s constitutional rights; (2) facts showing the defendant is a state actor (such as

state employment or a state contract) or a private entity performing a state function; (3) the

dates on which the conduct of the defendant allegedly took place; (4) the specific conduct

or action Plaintiff alleges is unconstitutional; (5) the particular federal constitutional

provision (or state law provision) Plaintiff alleges has been violated; (6) facts alleging that

the elements of the violation are met—for example, Plaintiff must allege facts satisfying

the elements of an Eighth Amendment or an ADA claim; (7) the injury or damages Plaintiff

personally suffered; and (8) the particular type of relief Plaintiff is seeking from each


INITIAL REVIEW ORDER BY SCREENING JUDGE - 15
        Case 1:20-cv-00220-DCN Document 4 Filed 07/23/20 Page 16 of 17




defendant. In addition, Plaintiff must include facts showing that Plaintiff can meet the

Monell requirements (explained in detail above) if Plaintiff continues to name Corizon as

a Defendant.

       Further, any amended complaint must contain all of Plaintiff’s allegations in a single

pleading and cannot rely upon, attach, or incorporate by reference other pleadings or

documents. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a pleading, whether filed

as a matter of course or upon a motion to amend, must reproduce the entire pleading as

amended. The proposed amended pleading must be submitted at the time of filing a motion

to amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997) (“[An]

amended complaint supersedes the original, the latter being treated thereafter as non-

existent.”), overruled in part on other grounds by Lacey v. Maricopa County, 693 F.3d

896, (9th Cir. 2012) (en banc); Hal Roach Studios, Inc. v. Richard Feiner and Co., Inc.,

896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the district court erred by entering

judgment against a party named in the initial complaint, but not in the amended complaint).

       Plaintiff must set forth each different factual allegation in a separate numbered

paragraph. The amended complaint must be legibly written or typed in its entirety, and it

should be clearly designated as the “First Amended Complaint.” Plaintiff’s name and

address should be clearly printed at the top left corner of the first page of each document

filed with the Court.

       If Plaintiff files an amended complaint, Plaintiff must also file a “Motion to Review

the Amended Complaint.” If Plaintiff does not amend within 60 days, or if the amendment

does not comply with Rule 8, this case may be dismissed without further notice. See Knapp


INITIAL REVIEW ORDER BY SCREENING JUDGE - 16
        Case 1:20-cv-00220-DCN Document 4 Filed 07/23/20 Page 17 of 17




v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant knowingly and repeatedly

refuses to conform his pleadings to the requirements of the Federal Rules, it is reasonable

to conclude that the litigant simply cannot state a claim.”).

                                          ORDER

       IT IS ORDERED:

       1.     Plaintiff has 60 days within which to file an amended complaint as described

              above. If Plaintiff does so, Plaintiff must file (along with the amended

              complaint) a Motion to Review the Amended Complaint. If Plaintiff does not

              amend within 60 days, this case may be dismissed without further notice.

       2.     Plaintiff’s request for appointment of counsel (contained in the Complaint)

              is DENIED without prejudice. Plaintiff may renew the request for counsel in

              an amended complaint.


                                                  DATED: July 23, 2020


                                                  _________________________
                                                  David C. Nye
                                                  Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 17
